     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 1 of 19         1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2
       - - - - - - - - - - - - - - - x
 3     SHONICE G. GARNETT, et al.,
                                               CA No:   1:17-cv-01757-CRC
 4                     Plaintiffs,
                                              Washington, D.C.
 5                                            Thursday, January 3, 2019
       vs.                                    11:03 a.m.
 6
       LAURA ZEILINGER,
 7
                     Defendant.
 8     - - - - - - - - - - - - - - - x
       ____________________________________________________________
 9
                    TRANSCRIPT OF TELEPHONE CONFERENCE
10            HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________
       APPEARANCES:
12
       For the Plaintiff:            JENNIFER F. MEZEY, ESQ.
13                                   LEGAL AID SOCIETY OF THE
                                     DISTRICT OF COLUMBIA
14                                   1331 H Street, NW, Suite 350
                                     Washington, DC 20005
15                                   (202) 628-1161
                                     jmezey@legalaiddc.org
16
       For the Defendant:            CONRAD Z. RISHER, ESQ.
17                                   OFFICE OF ATTORNEY GENERAL/DC
                                     441 4th Street, NW
18                                   Suite 630 South
                                     Washington, DC 20001
19                                   (202) 442-5868
                                     conrad.risher@dc.gov
20
       Court Reporter:                   Lisa A. Moreira, RDR, CRR
21                                       Official Court Reporter
                                         U.S. Courthouse, Room 6718
22                                       333 Constitution Avenue, NW
                                         Washington, DC 20001
23                                       202-354-3187

24
       Proceedings recorded by mechanical stenography; transcript
25     produced by computer-aided transcription
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 2 of 19        2


 1                            P R O C E E D I N G S

 2                 THE COURT:    All right.    Good morning, everyone.

 3     Happy New Year.     I know we have a large cast on the phone.

 4     This should not take very long.        Who will be speaking for

 5     both sides?

 6                 MS. MEZEY:    Good morning, Your Honor; Jennifer

 7     Mezey for the Legal Aid Society of D.C. will be speaking for

 8     plaintiffs.

 9                 THE COURT:    Okay.

10                 MR. RISHER:    Good morning, Your Honor.      This is

11     Conrad Risher on behalf of the District of Columbia, and I

12     will be speaking for the District.

13                 THE COURT:    Okay.   Well, I read the joint

14     statement and figured it made sense to get on the phone to

15     discuss the two issues that appear to be in dispute.           Let me

16     see if I can frame the first issue in simple terms, maybe

17     oversimplified terms, and then just have you all respond.

18                 You know, as I recall from the preliminary

19     injunction briefing, one of the explanations that the

20     District provided for the processing or the alleged

21     processing delays was the transition from the legacy

22     computer system to the DCAS system and the, you know,

23     certain bugs and workarounds that were required to deal with

24     the deficiencies in getting the new system up to speed, and

25     the representation was made that, you know, once those
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 3 of 19    3


 1     issues had been sorted through, the processing rates should

 2     increase, and that was one of the reasons offered for why

 3     preliminary injunction should not issue.

 4                 And I guess the question I have -- and Mr. Risher,

 5     you can take a first stab at it -- is, you know, if that

 6     remains the explanation -- and, you know, I suspect that you

 7     will say that the latest data that we've been seeing in the

 8     status reports bear that explanation out, but be that as it

 9     may, why shouldn't the plaintiffs have an opportunity to

10     test that explanation through discovery, specifically

11     30(b)(6) discovery with respect to how DCAS actually works?

12                 MR. RISHER:    Thank you, Your Honor.

13                 The District's position is not that any question

14     related to DCAS would be inappropriate.        The District's

15     position is that to the extent questions dealing with

16     timeliness lead into discussion of DCAS, that that would be

17     acceptable.    But the DCAS system is a massive information

18     technology infrastructure that deals with programs

19     throughout the District's government well beyond that, and

20     the various ways that it is built, the contracting and

21     development process, those are what are not relevant to this

22     action.   So to the extent that plaintiffs proposed topics or

23     questions about the workings of DCAS, that went beyond the

24     scope of this action.

25                 THE COURT:    Okay.   Ms. Mezey, are you all
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 4 of 19           4


 1     interested in the operation of DCAS beyond the way it is

 2     used to process and report SNAP applications?         And if so,

 3     why is that relevant?

 4                 MS. MEZEY:    We are -- I don't believe that we are

 5     interested in anything more than how the DCAS system is used

 6     to process initial applications and recertification

 7     applications and the capacity of the DCAS system to generate

 8     and report data.     And, furthermore, the DCAS system is also

 9     integral to the production -- to the generation of notices,

10     and so we would need to understand how that process works in

11     DCAS in order to pursue our claim on the notices of

12     expiration.

13                 THE COURT:    Okay.   Well, Mr. Risher, it sounds as

14     if the parts of the system that do not relate to the SNAP

15     process generally are off the table.        Does that satisfy your

16     concern?

17                 MR. RISHER:    That is partially satisfactory.     It

18     seems that plaintiffs are maintaining their third claim.           I

19     wasn't quite following the last thing that Ms. Mezey said,

20     but that it's a -- the broader concern is that how DCAS

21     generates reports and produces notices is not the issue

22     in this action.

23                 The issue in this action is how the District --

24     whether the District is providing notices and processing

25     applications timely; and to the extent that the information
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 5 of 19       5


 1     technology means that DCAS reports are not accurately

 2     showing data, if that's the case, the District goes through

 3     any data that is pulled from DCAS and makes sure that the

 4     data that is actually presented, whether to FNS or to the

 5     Court or to any other body, is accurate.

 6                  We had this discussion somewhat with plaintiffs

 7     when drafting how the District would craft its responses to

 8     the preliminary injunction order so --

 9                  THE COURT:    Well, I don't doubt that you all or I

10     don't doubt your representation that you double-check the

11     information that's being reported out of DCAS, but it seems

12     to me, just looking at the, you know, status reports that

13     you all have been providing the Court, the data source for

14     that information is DCAS application processing timeliness

15     reports, right?     And so the basis for reporting to the

16     Court, which we have obviously used to make determinations

17     as to whether you've complied or substantially complied with

18     the statute, is this database, and so it seems to me that

19     the plaintiffs are entitled to explore sort of the accuracy

20     of the numbers that are being reported out of the database

21     and, to the extent those numbers are not accurate, the steps

22     that the District takes to make sure that the reports are

23     accurate.    I don't see how that isn't a relevant subject of

24     discovery.

25                  MR. RISHER:   Your Honor, the District actually
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 6 of 19        6


 1     agrees entirely.

 2                  THE COURT:    Okay.

 3                  MR. RISHER:   Queries about the accuracy of the

 4     numbers are wholly appropriate, and the District would have

 5     no objection to those.

 6                  THE COURT:    Okay.   So try to define for me what

 7     the objection -- I mean, I took that that's what Ms. Mezey

 8     was -- that's the information that she's seeking.

 9                  MR. RISHER:   So I guess the concerns here are,

10     again, it sounds like plaintiffs are attempting to make

11     claims based on Claim 3, which the Court has dismissed.

12                  THE COURT:    Okay.   I'm sorry, remind me what that

13     claim is.    It's the failure to send out notices.

14                  MR. RISHER:   Yes, Your Honor.

15                  THE COURT:    Notices that recertification is

16     required?

17                  MS. MEZEY:    Your Honor, if I may, I think that

18     what counsel for the District is confusing here is the claim

19     that Your Honor dismissed was the claim about the failure to

20     send notices that applications were not being timely

21     processed.    The claim that still remains, which I believe is

22     now -- is Claim 2, is that the District failed to initiate

23     the recertification process by sending out notices of

24     expiration, or NOEs, which then led to individuals' benefits

25     being terminated improperly; and so that's the notice claim
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 7 of 19        7


 1     that I was discussing in terms of its relevance to DCAS.

 2                 THE COURT:    Right.   And as I recall, there may

 3     have been a vendor error in a certain period of time that

 4     led to those notices not being sent out, and we dealt with

 5     that, correct?

 6                 MS. MEZEY:    Well, there was a vendor error, but we

 7     have reason to believe, from the materials that we've gotten

 8     from FOIA and our clients' experience, that that was not --

 9     that while the vendor printer error, that specific error,

10     may have been isolated, we have reason to believe that there

11     could be other systemic errors that have led to large

12     numbers of clients not receiving their notices of expiration

13     and having their benefits terminated.

14                 And as Ms. Zeilinger discussed in her 30(b)(6)

15     deposition that we had initially, DCAS is responsible for

16     generating the information that gets sent to the vendor in

17     order to provide notices, and so we need to understand how

18     DCAS does that in order to -- and whether there have been

19     other system-wide errors in the provision of the NOEs in

20     order to pursue that claim.

21                 THE COURT:    Okay.

22                 Mr. Risher, that sounds relevant to me.        Why is

23     she not correct?

24                 MR. RISHER:    So I guess --

25                 THE COURT:    And let me say, I agree with you with
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 8 of 19         8


 1     respect to any claim that has been dismissed, you know, the

 2     claim about failure to notify of delays.

 3                 MR. RISHER:    Yes, Your Honor.

 4                 So there are, I guess, two issues there.           The

 5     first is that the District does not believe that plaintiffs

 6     are accurately describing the discussion that occurred in

 7     the Zeilinger deposition, but more broadly, it may be that

 8     there is not, in fact, as much divergence between the

 9     parties as first appeared.

10                 To the extent that plaintiffs have questions about

11     whether notices were sent out timely -- and the answer to

12     that may be that there was a printing error, as previously

13     discussed, or that there was a DCAS error, and so the

14     notices were sent out manually through a mail merge

15     process -- to that, the District would not object that the

16     question is not relevant.      But the focus there is on whether

17     the notice was sent out timely, not on whether it was DCAS

18     that generated the notice or something else.

19                 So if plaintiffs only are trying to -- only wish

20     to discuss the timeliness of notices, incidental discussion

21     of DCAS does not render that topic objectionable; but as

22     discussion notes, what reports or notices DCAS is generating

23     versus reports that are generated from some other source,

24     that appears to go beyond the scope and the relevance issue.

25                 THE COURT:    Ms. Mezey.
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 9 of 19       9


 1                 MS. MEZEY:   I must admit, Your Honor, that I'm

 2     not -- I'm a little confused about the distinction that

 3     the plaintiff [sic] is drawing.       There are technological

 4     issues moving beyond the printer/vendor issue, and even for

 5     that, in order to test whether that was an isolated

 6     incident, we would presumably seek additional information

 7     about DCAS.    But we know that there have been other

 8     disruptions because they're referred to in the DHS documents

 9     that we have seen to date, and there are references to

10     technical issues.     There are references to problems with

11     recertification batches as late as April 12, 2018, which I

12     believe is one of the documents that we submitted to you.

13                 And so the plaintiff -- the defendants are

14     purporting to say that somehow sending out the notice in a

15     timely way has nothing to do with whether there was a

16     problem that led -- in the DCAS system that led to the

17     notices being sent out in an untimely way, and we believe

18     that we need to be able to test that proposition in order

19     to -- in order to determine what those -- what those

20     systemic issues were.

21                 THE COURT:   Okay.    It seems to me that, you know,

22     sending out the notices of eligibility is one of the drivers

23     of the timely processing of recertification applications,

24     and so, you know, the plaintiffs seem to me to be entitled

25     to explore, A, whether there are problems with sending those
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 10 of 19     10


 1     notices out on a timely basis and, if so, what the cause of

 2     those problems are, be they printing errors or some

 3     deficiencies in the database.       And so it strikes me that

 4     that's one of the drivers of the ultimate question;

 5     therefore, it is a relevant topic for discovery so you

 6     should have your 30(b)(6) expert or designee be prepared to

 7     testify on that general topic.

 8                 But I agree, to the extent that we're talking

 9     about notification of delays in processing related to the

10     claim that was dismissed, that that is not a proper topic

11     for discovery.

12                 MS. MEZEY:    We agree, Your Honor.

13                 THE COURT:    Okay.   Does that take care of the

14     first topic?     And I suppose the second topic, which is the

15     beginning date, is somewhat related.        Are there any other

16     issues with respect to the scope of inquiry regarding DCAS?

17                 MS. MEZEY:    I just want to clarify, Your Honor,

18     that the issues that we've raised with DCAS's ability to

19     generate data for the report for the Court and for FNS, that

20     that is also encompassed in what you're seeing as relevant

21     inquiry into DCAS.

22                 THE COURT:    Well, I heard Mr. Risher not to object

23     to that, and, unless I hear otherwise, the Court will order

24     that the operation of DCAS, to the extent that it relates to

25     the processing of SNAP applications, you know, is relevant
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 11 of 19   11


 1     to testing the defendant's representation that, you know,

 2     the delays were the result of the transition and bugs

 3     related to the transition as opposed to systemic issues.

 4     That's relevant to that topic.

 5                 MS. MEZEY:    Well, if I may, Your Honor, I think

 6     that's most of what we're saying, but we also believe that

 7     independently we need to be able to determine what the

 8     capacity of DCAS is to generate the data in the first place

 9     so that -- for example, in the monthly compliance report the

10     District noted that as late as September 2018 there was no

11     data field that could capture the data recertification

12     applications so that therefore DCAS could not generate, for

13     lack of a better word, good data on timely processing of

14     recertification applications.       And so we believe that in

15     order to determine whether the timeliness data that's being

16     reported is, in fact -- is, in fact, accurate, we need to be

17     able to understand how DCAS generates data and how that data

18     is then used in reporting.

19                 So I believe that it goes a little bit beyond just

20     what the data itself is showing.

21                 THE COURT:    I thought that we just dealt with that

22     issue and that you would be entitled to test the reporting

23     figures that are being reflected in the reports that are

24     being submitted to the Court to assess the accuracy and the

25     sources and the process for calculating the figures that the
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 12 of 19        12


 1     Court is relying on to determine whether the statutes are

 2     being complied with.

 3                 MS. MEZEY:    Okay.

 4                 THE COURT:    Okay.

 5                 MS. MEZEY:    Thank you.    That's a helpful

 6     clarification.

 7                 THE COURT:    Now, the time period.      I guess my

 8     question is when did DCAS sort of fully come online?            My

 9     intuition is that inquiry into the prior system is beyond

10     the scope at this point since it is the DCAS system that's

11     being used to make the calculations and report to the Court.

12     How does the January 1, 2016, date relate to when DCAS sort

13     of came on board and was fully being used by the District to

14     calculate timeliness?

15                 MS. MEZEY:    Well, Your Honor, we -- the -- I'm

16     sorry, did you want to hear from the District first?

17                 THE COURT:    Mr. Risher?    And why -- I mean,

18     generally why the objection to January 1, 2016?

19                 MR. RISHER:    The objection, Your Honor, is simply

20     that that period through the end of September is all the use

21     of the old system, the AC system; that as far as SNAP

22     benefits, DCAS went into effect October 1st of 2016 --

23                 THE COURT:    Okay.

24                 MR. RISHER:    -- and pulling data --

25                 THE COURT:    So no objection to starting the clock
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 13 of 19          13


 1     October 1, 2016?

 2                 MR. RISHER:    That is correct, Your Honor.         The

 3     District has no objection to that.

 4                 THE COURT:    Okay.   Ms. Mezey, why do you need the

 5     first nine months of '16?

 6                 MS. MEZEY:    Well, Your Honor, we're not actually

 7     looking for evidence about the old AC legacy system.            What

 8     we are interested in is that -- as we all know, this DCAS

 9     system didn't sort of bring forth fully formed, and so what

10     we are interested in is what was happening in the

11     discussions around DCAS and the planning for DCAS and the

12     communications with FNS during that time period that could

13     lead -- that could shed additional light on what's been

14     happening since the implementation of DCAS on October 1,

15     2016.

16                 THE COURT:    What specifically do you think that

17     discovery would reveal?

18                 MS. MEZEY:    Well, we believe that it could -- it

19     could reveal that there were -- that there were defects that

20     the District -- that the District might have been aware of

21     and in which they came up with -- they came up with

22     workarounds that may not -- that may not be working.            We

23     could learn, for example, as we learned with the letter from

24     FNS that we put into evidence, that FNS had expressed

25     concerns about the DCAS system.
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 14 of 19      14


 1                 You know, again, we don't believe that the

 2     District would need to prepare its witness to testify about

 3     the intricacies of the AC system.        We would just -- but we

 4     do believe that it would be important to have someone who is

 5     familiar with what was happening in the planning and lead-up

 6     to the October 1, 2016, launch.

 7                 THE COURT:    Mr. Risher?

 8                 MR. RISHER:    Yes, Your Honor.     So the fact that

 9     the District and FNS have been -- have concerns about the

10     DCAS system into which each had plowed millions of dollars

11     in investments is not relevant to the question of whether

12     the District was processing applications timely in the same

13     way that whether DCAS has a certain data field or its FNS --

14     pardon me, or DHS is recording that information somewhere

15     else.    That's no more relevant than if printers are found --

16     and that's the technical issue -- and so the District goes

17     to a private company to print out the notices that it's

18     mailing.

19                 What Your Honor has pointed out is that the DCAS

20     system is the system that was in effect for the entire sort

21     of time that these issues are occurring -- and plaintiffs

22     seem to be agreeing with that -- and it is the system that

23     will be used going forward.       AC is retired, and the District

24     is not going back to it so discussions about the development

25     of database software are not themselves relevant.
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 15 of 19         15


 1                 If the plaintiffs have a question about when a

 2     notice was created, and part of the answer is the notice was

 3     created manually because DCAS was not able to produce it,

 4     the District would not object to that.         But, again, the

 5     focus is on whether the notice was produced timely, whether

 6     the notice was timely sent, and DCAS, even with the small

 7     SNAP portion of that, is ancillary as opposed to a fishing

 8     expedition into the development and the District's and FNS's

 9     dealings with the contractors who wrote this software.

10                 THE COURT:    Okay.

11                 MS. MEZEY:    Your Honor, I'm sorry, can I say just

12     for one moment, I also think it's important to point out

13     that the DCAS system was actually in use in the District

14     since January 1, 2014, because that was the system that had

15     been brought in to replace AC's for the Medicaid program.

16                 THE COURT:    But we're not talking about Medicaid

17     though, right?

18                 MS. MEZEY:    No, no, I -- of course.      I understand

19     that, Your Honor.     But due to the experience with

20     implementing the DCAS system for Medicaid, there were

21     presumably conversations that -- internal conversations

22     within DHS or with the DCAS vendor or whoever about problems

23     that had been in the -- that they have seen with the

24     Medicaid rollout that then would be relevant for the -- for

25     when the system was rolled out for SNAP.         There may be
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 16 of 19      16


 1     different modules within DCAS that are dealing with Medicaid

 2     and dealing with the SNAP program, but they're all under the

 3     same umbrella of the DCAS system.

 4                 THE COURT:    But Ms. Mezey, your claim is not that

 5     the District violated SNAP by adopting the DCAS system or

 6     that it was somehow negligent in switching over.          The claim,

 7     as I read it, is that the timeliness rates did not comply

 8     with the statute, and that that was a result of many things,

 9     including, perhaps, deficiencies in this new system, right?

10     And so now we've had over two years of experience with the

11     new system -- obviously there are always problems and bugs

12     and transition issues -- and the question is, since the new

13     system has come on board, you know, do those explain the

14     deficiencies, or are there some more, you know, permanent

15     or, you know, pervasive issues?

16                 How is going back to January 1, 2016, going to get

17     at that?

18                 MS. MEZEY:    Well, again, we don't -- we -- what we

19     would be looking for, Your Honor, is whether there were

20     concerns raised about the operation of DCAS, for example, in

21     the area of notice generation, let's say, for Medicaid

22     beneficiaries that then was -- that then fed into

23     discussions about the SNAP program and then how the District

24     dealt with that, if they dealt with that.         They may have

25     come up with -- they may have either not addressed the
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 17 of 19      17


 1     problem at all, and we're still seeing the results of that

 2     initial defect, or they may have come up with one of the

 3     many manual workarounds that have been put in place, and it

 4     may be that those manual workarounds are causing additional

 5     problems.    And so we believe that there could be -- that

 6     there could be information from those discussions that would

 7     inform our view of what's happening now post October 2016.

 8                  I guess I'd also point out that in the District --

 9     as your question alluded to, we're not only talking about

10     problems with DCAS.       You know, as the District itself

11     stated, there was the implementation of DCAS.          There was the

12     implementation of this business process reengineering.

13                  So there was a lot of change that was unveiled in

14     this October 1, 2016, both in the processing that was

15     occurring at the service centers and with the DCAS system,

16     and we think that starting October 1, 2016, it cuts off an

17     area of inquiry that would lead us to better understand how

18     we arrive at the place that we were on October 1, 2016, both

19     in terms of the way that the service centers were running

20     and the DCAS system was operating.

21                  THE COURT:    Okay.   I appreciate both sides'

22     arguments.    We will cut the date off at October 1, 2016.

23                  It seems to me that the ultimate issue here is

24     whether the District is timely processing applications now.

25     Two years of history with DCAS is I think sufficient enough
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 18 of 19           18


 1     of an inquiry to be able to test and validate the numbers

 2     being reported and the actions that the District is taking

 3     to validate and augment those reports, to the extent

 4     necessary, and to ferret out whatever other problems there

 5     may be with respect to the District's present reporting

 6     apart from DCAS without having to go back three years now.

 7     So let's cut it off at October 1, 2016.         All right?

 8                 Anything else?

 9                 MR. RISHER:    Nothing for the District, Your Honor.

10                 THE COURT:    Ms. Mezey?

11                 MS. MEZEY:    Nothing from the plaintiffs.          Thank

12     you, Your Honor.

13                 THE COURT:    Okay.   Good luck, and Happy New Year.

14                 MR. RISHER:    Thank you.

15                 MS. MEZEY:    Thank you.    You, too.

16                      (Whereupon the hearing was

17                       concluded at 11:35 a.m.)

18

19

20

21

22

23

24

25
     Case 1:17-cv-01757-CRC Document 93 Filed 01/10/19 Page 19 of 19    19


 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                      I, LISA A. MOREIRA, RDR, CRR, do hereby

 4     certify that the above and foregoing constitutes a true and

 5     accurate transcript of my stenographic notes and is a full,

 6     true and complete transcript of the proceedings to the best

 7     of my ability.

 8          Dated this 10th day of January, 2019.

 9

10
                                         /s/Lisa A. Moreira, RDR, CRR
11                                       Official Court Reporter
                                         United States Courthouse
12                                       Room 6718
                                         333 Constitution Avenue, NW
13                                       Washington, DC 20001

14

15

16

17

18

19

20

21

22

23

24

25
